Walker, J.: This is an application for leave to file a petition for a summons in mandamus, and to make the writ returnable to this term of court. We have examined the application, and we find that the relief sought is simply to compel the court below to grant a change of venue. After an examination of the authorities, and the briefs of the parties, we are of opinion that the writ will not lie. At common law it seems that such a writ was not allowed, nor do we think that under our statute any change has been made in regard to an application of this character. If the writ was allowed in this case compelling the court to enter a mere interlocutory order, we see no reason why it might not be asked for and granted in every case while the suit was progressing, compelling the court to enter particular orders. In other words, it would be to bring up the case in fragments from the court below, and have every ruling of that court passed upon during the progress of the ease, and in that way bring cases before the court where there was no final judgment or determination in the court below. The application will therefore be denied. Mandamus refused.